ANDERSON, ALLEN C., Associate Judge.
Appellant was charged with the violation of municipal ordinances on March 4, 1973. More than 90 days later these charges were scheduled to be tried before the appropriate municipal court. No formal attempt was made in municipal court to raise the question of entitlement to a speedy trial.
Prior to trial time in municipal court appellant demanded a trial by jury which caused the charges to be transferred to the county court for trial. In county court appellant moved for discharge under 3.191, FRCrP, 33 F.S.A., on the grounds he had been denied a speedy trial in the municipal court. The county judge denied the discharge and appellant filed a suggestion for writ of prohibition in circuit court for the reason “ . . . that the Relator’s right to a speedy trial within 90 days of the date of his arrest has been violated.”
The issuance of the writ was denied and appellant has appealed that denial. We find no error in the refusal to issue the writ. The county court clearly had jurisdiction to try the matter transferred.
Whether 3.191, FRCrP, provides procedural or substantive rights need not be discussed. That rule by its very language did not govern proceedings in municipal courts.
Affirmed.
CROSS and MAGER, JJ., concur.